
STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), made effective January ___,
2019 (“Effective Date”), is entered into by and between OLAREGEN THERAPEUTIX
INC., a Delaware corporation (“Seller” or the “Corporation”) and GENEREX
BIOTECHNOLOGY CORPORATION, a Delaware corporation, or an affiliate,
(“Purchaser”). Seller and Purchaser are sometimes referred to individually as a
“party”, collectively, as “parties.”

RECITALS:

WHEREAS, Seller desires to authorize, issue and sell Three Million Two Hundred
Eighty-Two Thousand Six Hundred Thirty-Two (3,282,632) shares of common stock,
constituting Fifty-One Percent (51%) of the issued and outstanding capital stock
(on a fully diluted basis as described below) of the Corporation, at a purchase
price of $3.65 per share to Purchaser and Purchaser desires to purchase the
Shares from Seller upon the terms and subject to the conditions set forth in
this Agreement; and,

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Corporation and Purchaser are entering into a series of agreements of even date
comprised of a Pledge and Security Agreement (the “Pledge”) and Secured
Promissory Note (the “Note”) (the Pledge and the Note are referred herein as the
“Loan Documents") pursuant to which the Purchaser has extended a loan to the
Corporation, in the amount of Eleven Million Six Hundred Thousand Dollars
($11,600,000.00) (the “Loan”); and

 

WHEREAS, it is contemplated by the Loan Documents that the Purchaser purchase,
and the Corporation issue and sell to the Purchaser, shares of common stock of
the Corporation pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made herein and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties agree as
follows:

ARTICLE I

purchase and sale

1.1              Purchase and Sale of Shares. Subject to the terms and
conditions of this Agreement, at the Closing (as defined herein), Seller shall
sell, transfer and deliver to Purchaser, and Purchaser shall purchase from
Seller, Three Million Two Hundred Eighty-Two Thousand Six Hundred Thirty-Two
(3,282,632) shares of common stock, constituting Fifty-One Percent (51%) of the
issued and outstanding capital stock (on a fully diluted basis as described
below) of the Corporation, at a purchase price of $3.65 per share (the
“Shares”), free and clear of all liens and encumbrances for the Purchase Price
set forth herein. The number of shares has been calculated on a fully diluted
basis assuming conversion of the Corporation’s outstanding Series A Preferred
Stock and issuance of Sixty Thousand (60,000) shares of common stock currently
allocated for issuance to employees and consultants.



 1 

 

 

1.2              Authorization of the Shares. The Corporation shall adopt and
file with the Secretary of State of the State of Delaware (as hereinafter
defined) the Amended and Restated Certificate of Incorporation of the
Corporation in the form attached hereto as Exhibit A (the “Certificate of
Incorporation”).

1.3              Purchase Price. The aggregate purchase price for the Shares
shall be Twelve Million Dollars ($12,000,000) (the “Purchase Price”), which is
based on a purchase price of $3.65 per share, payable in accordance with Section
1.4 hereof.

1.4              Payment of Purchase Price. Seller acknowledges receipt from
Purchaser of an initial cash payment, in an amount of Four Hundred Thousand and
00/100 Dollars ($400,000.00), which sum Purchaser will credit toward the
Purchase Price on the Closing Date (the “Milestone Payment”). At Closing, the
Purchaser shall pay the balance of the Purchase Price to Seller upon the
issuance, by Purchaser, of a promissory note (the “Note”), in favor of Seller,
substantially in the form attached hereto as Exhibit B, in the principal amount
of Eleven Million Six Hundred Thousand and 00/100 Dollars ($11,600,000), which
shall (i) bear interest at the rate of seven percent (7%) per annum and (ii) be
payable by the Purchaser to the Seller in five installments (the “Incremental
Payments”) as follows:

(a.)Eight Hundred Thousand Dollars ($800,000) on or before January 15, 2019;

(b.)Eight Hundred Thousand Dollars ($800,000.00) on or before January 31, 2019;

(c.)Three Million Dollars ($3,000,000.00) on or before February 28, 2019;

(d.)One Million Dollars ($1,000,000.00) on or before May 31, 2019; and,

(e.)Six Million Dollars ($6,000,000.00) on or before September 30, 2019.

Provided that each of the Incremental Payments is made when due, the price to be
paid the Purchaser for each Share shall be $3.65 per share. In the event any
Incremental Payment is not paid when due:

i. The Corporation, in its sole discretion, shall have the option to increase
the per share price (and, therefore, the Purchase Price) for all remaining
Shares from $3.65 per share to $4.00 per share.

ii. The Purchaser shall have a period of Thirty (30) calendar days following the
date upon which any Incremental Payment (other than the Incremental Payment due
on September 30, 2019) is due and payable to cure any default by making payment
of such Incremental Payment in full, failing which the Corporation, in its sole
discretion, shall be entitled to pursue alternative sources of capital without
regard for any pre-emptive rights, rights of first refusal, or anti- protections
otherwise available to the Purchaser.

iii. In the event the Purchaser fails to tender payment in full in respect of
the Incremental Payment due on or before September 30, 2019, the Purchaser shall
forfeit its right or entitlement to purchase the Shares subject of that
allocation (amounting, in the aggregate, to 1,600,000 Shares), and the
Corporation shall be entitled to “claw back” (or secure and obtain the return
from the Purchaser of) Fifty Percent (50%) of any and all Shares theretofore
acquired by the Purchaser (amounting, in the aggregate, to 800,000 Shares) as
liquidated damages.



 2 

 

 

1.5        Pledge and Security Agreement. Purchaser shall execute a pledge and
security agreement in the form attached hereto as Exhibit C (the “Pledge”) to
secure payment to Seller of the amounts due and owing to it pursuant to the
Note.

 

1.6        Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of the Corporation,
1001 Avenues of Americas, New York, New York 10018, or by mutual exchange of
facsimile or portable document format (.pdf) signatures, commencing at 10:00
a.m. EST on the Effective Date (the “Closing Date”).

1.7        Delivery of Shares. Concurrently herewith, Seller shall deliver to
Purchaser a stock certificate representing the Shares, together with an executed
stock power, dated the date hereof, duly endorsed to Purchaser, transferring to
Purchaser the Shares.

1.8        Limited Anti-Dilution Right. If at any time on or before August 1,
2019, the Corporation issues ant shares of capital stock, or any instruments
convertible into or exercisable for capital stock, the Corporation shall issue
to Purchaser, for no additional consideration, additional shares of common stock
so that Purchaser maintains the same percentage interest (calculated to one
tenth of a percent) of the outstanding capital stock as before such issuance. If
at any time on or before the second anniversary of this Agreement, the
Corporation issues (i) in excess of Sixty Thousand (60,000) shares of capital
stock, or instruments convertible into or exercisable for such shares as
incentives or compensation to employees, officers and consultants or (ii) any
warrants exercisable for Series A Preferred Stock, the Corporation shall issue
to Purchaser, for no additional consideration, additional shares of common stock
so that Purchaser maintains the same percentage interest (calculated to one
tenth of a percent) of the outstanding capital stock as before such issuance.
The number of such additional shares shall be calculated assuming exercise or
conversion of all instruments and warrants. This Section 1.8 shall not apply if
Purchaser’s percentage ownership of the Corporation’s capital stock has been
reduced below Fifty Percent (50%) other than due the Corporation’s breach of
this Agreement, any other Agreement to which Purchaser is a party, or the
Corporation’s Certificate of Incorporation, as it may be amended and/or restated
from time to time.

Article II
representations and warranties of the CORPORATION

2.1              Organization, Qualification, and Corporate Power. Except as set
forth in the Schedules attached (collectively, the “Disclosure Schedules”), the
Corporation hereby represents and warrants to Purchaser as of the date hereof as
follows:

(a)               The Corporation is a duly organized and validly existing
corporation and is in good standing under the laws of the State of Delaware and
has all requisite corporate power and corporate authority for the ownership and
operation of its properties and for the carrying on of its business as now
conducted and as currently proposed to be conducted. The Corporation is duly
qualified and is in good standing as a foreign corporation in all jurisdictions
wherein the character of the property owned or leased, or the nature of the
activities conducted by it, makes such qualification necessary, except where the
failure to so qualify or be so authorized would not have a material adverse
effect on the Corporation’s assets, business, prospects, liabilities,
properties, financial condition, or results of operations taken as a whole (a
“Material Adverse Effect”). The Corporation has all requisite corporate power
and corporate authority to execute and deliver this Agreement, the Pledge, the
Note, the Amended and Restated Investor Rights Agreement and any related
exhibits schedules and attachments (collectively all are referred to herein as
the “Ancillary Agreements”), to perform all its obligations hereunder and
thereunder, to issue, sell, and deliver the Shares.



 3 

 

 

(b)               The Corporation has no subsidiaries.

2.2              Authorization of Agreements and Non-Contravention.

(a)               Non-Contravention. The execution and delivery by the
Corporation of this Agreement and the Ancillary Agreements, the performance by
the Corporation of its obligations hereunder and thereunder, the issuance, sale,
and delivery of the Shares have been duly authorized by all requisite corporate
action and will not (x) violate (i) any provision of any applicable law, or any
order of any court or other agency of government applicable to the Corporation,
(ii) the Articles, (iii) the Bylaws of the Corporation, or (iv) any provision of
any mortgage, lease, indenture, agreement, or other instrument to which the
Corporation or any of its properties or assets is bound, or (y) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any such indenture, agreement or other instrument, or result in
the creation or imposition of any lien, charge, or encumbrance of any nature
whatsoever upon any of the properties or assets of the Corporation, except in
the case of clauses (x)(iv) and (y), where such violation, conflict, breach,
default or lien would not have a Material Adverse Effect.

2.3              Authorization. This Agreement has been duly executed and
delivered by the Corporation and constitutes a legal, valid, and binding
obligation of the Corporation, enforceable in accordance with its terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies and, (iii) to the
extent the indemnification provisions contained in the Ancillary Agreements may
be limited by the applicable federal or state securities laws. The Ancillary
Agreements, when executed and delivered in accordance with the Agreement, will
constitute legal, valid and binding obligations of the Corporation, enforceable
in accordance with their respective terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies, and, (iii) to the extent the
indemnification provisions contained in the Ancillary Agreements may be limited
by applicable federal or state securities laws.



 4 

 



2.4              Capitalization of the Corporation.

(a)               The authorized capital stock of the Corporation consists of
12,000,000 shares, comprised of 10,000,000 shares of common stock (“Common
Stock”) and 2,000,000 shares of Preferred Stock (the “Preferred Stock”). In
addition, the Corporation has allocated 177,800 warrants to purchase shares of
Series A Preferred Stock. The Corporation has allocated 60,000 shares for
incentive compensation to employees and consultants. On the Closing Date, the
Shares purchased by Purchaser will constitute fifty-one percent (51%) of the
issued and outstanding equity securities in the capital of the Corporation on a
fully-diluted basis. The issued and outstanding shares of the Corporation’s
capital stock are owned by the shareholders and in the numbers set forth on
Schedule 2.4 of the Disclosure Schedules. All such outstanding shares of capital
stock are duly authorized, validly issued, fully paid, and nonassessable, and
the issuance of such securities are exempt from the registration requirements of
applicable securities laws.

(b)               Except as set forth in the attached Schedule 2.4 of the
Disclosure Schedules (i) no other person owns actually or beneficially any
share(s) of the Corporation’s capital stock, (ii) any subscription, warrant,
option, convertible security, or any right (contingent or other) to purchase or
otherwise acquire from the Corporation (or, to the best of the Corporation’s
knowledge, from any other person or entity) any authorized or outstanding equity
securities of the Corporation and, (iii) there are no additional commitments by
the Corporation to issue shares, subscriptions, warrants, options, convertible
securities, or other such rights or to make any distribution or assignment of
its indebtedness or assets to to holders of any of its equity securities.

(c)               The Shares have been duly authorized and, when issued, sold,
and delivered in accordance with this Agreement for the consideration expressed
herein and therein, will be validly issued, fully paid, and nonassessable with
no personal liability attaching to the ownership thereof and will be free and
clear of all liens, charges, and encumbrances of any nature whatsoever except
for restrictions on transfer, as provided for in the Ancillary Agreements or
pursuant to applicable federal and state securities laws.

(d)               Apart from the subject Agreement or any other agreement to
which the Purchaser may be a party, and to the best of the Corporation’s
knowledge, there are no voting trusts, proxies, or other shareholder agreements,
pledge agreements, buy-sell agreements, rights of first refusal, preemptive
rights (statutory or contractual), or any other restrictions upon the transfer
of the Corporation’s securities.

2.5              Financial Statements. The Corporation will provide to Purchaser
true, complete and accurate copies of the Corporation’s unaudited financial
statements consisting of the balance sheet of the Corporation, as at June 30,
2018, and any related statements of income and retained earnings, stockholders’
equity and cash flow (the “Financial Statements”). The Financial Statements are
attached as Schedule 2.5 of the Disclosure Schedules and fairly represent the
financial position of the Corporation; they also were prepared substantially in
accordance with generally accepted accounting principles (“GAAP”) consistently
applied.



 5 

 

 

2.6              No Undisclosed Liabilities. The Corporation has no liabilities,
obligations or commitments of any nature whatsoever, asserted or unasserted,
known or unknown, absolute or contingent, accrued or unaccrued, matured or
unmatured or otherwise (“Liabilities”), except (a) those which are adequately
reflected or reserved against in the Financial Statements as of the date thereof
, and (b) those which have been incurred in the ordinary course of business
consistent with past practice since June 30, 2018, which are not, individually,
or in the aggregate, material in amount.

2.7              Absence of Certain Changes, Events and Conditions. Since the
date subject of the Financial Statements, and other than in the ordinary course
of business consistent with past practice, or except as disclosed in Schedule
2.7, there has not been, with respect to the Corporation, any:

(a)               event, occurrence or development that has had, or could
reasonably be expected to have, individually, or in the aggregate, a Material
Adverse Effect;

(b)               amendment of the charter, by-laws or other organizational
documents of the Corporation, other than in connection with the transaction
subject of this Agreement;

(c)               split, combination or reclassification of any shares of its
capital stock;

(d)               issuance, sale or other disposition of any of its capital
stock, or grant of any options, warrants or other rights to purchase or obtain
(including upon conversion, exchange or exercise) any of its capital stock;

(e)               declaration or payment of any dividends or distributions on or
in respect of any of its capital stock or redemption, purchase or acquisition of
its capital stock;

(f)                entry into any contract that would constitute a Material
Contract;

(g)               incurrence, assumption or guarantee of any indebtedness for
borrowed money except unsecured current obligations and Liabilities incurred in
the ordinary course of business consistent with past practice;

(h)               transfer, assignment, sale or other disposition of any of
Intellectual Property (as defined in Section 2.16);

(i)                 transfer, assignment or grant of any license or sublicense
of any material rights under or with respect to any Intellectual Property;

(j)                 material damage, destruction or loss (whether or not covered
by insurance) to its property;

(k)               capital investment in, or any loan to, any other Person;

(l)                 acceleration, termination, material modification to or
cancellation of any material contract (including, but not limited to, any
Material Agreement) to which the Corporation is a party or by which it is bound;



 6 

 

 

(m)             material capital expenditures;

(n)               imposition of any Encumbrance upon any of the Corporation
properties, capital stock or assets, tangible or intangible;

(o)               grant of any bonuses, whether monetary or otherwise, or
increase in any wages, salary, severance, pension or other compensation or
benefits in respect of its employees, officers, directors, independent
contractors or consultants, other than as provided for in any written agreements
or required by applicable Law, (ii) change in the terms of employment for any
employee or any termination of any employees for which the aggregate costs and
expenses exceed Ten Thousand Dollars ($10,000.00), or (iii) action to accelerate
the vesting or payment of any compensation or benefit for any employee, officer,
director, independent contractor or consultant;

(p)               loan to (or forgiveness of any loan to), or entry into any
other transaction with, any of the Corporation’s stockholders, directors,
officers and employees;

(q)               adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy law or consent to the filing of any
bankruptcy petition against it under any similar law;

(r)                acquisition by merger or consolidation with, or by purchase
of a substantial portion of the assets or stock of, or by any other manner, any
business or any person or any division thereof;

(s)                action by the Corporation to make, change or rescind any Tax
election, amend any Tax Return or take any position on any Tax Return, take any
action, omit to take any action or enter into any other transaction that would
have the effect of increasing the tax liability; or,

(t)                 any Contract to do any of the foregoing, or any action or
omission that would result in any of the foregoing.

2.8              Title to Assets. The Corporation has valid and marketable title
to all of its assets now carried on its books including those reflected in the
most recent balance sheet of the Corporation which forms a part of Schedule 2.8
attached hereto, or acquired since the date of such balance sheet (except
personal property disposed of since such date in the ordinary course of
business) free of any liens, charges, or encumbrances of any kind whatsoever,
except such encumbrances and liens that arise in the ordinary course of business
and do not materially impair the Corporation’s ownership or use of such property
or assets set forth on Schedule 2.8. The Corporation complies in all material
respects with all leases concerning its operations, and all such leases are
valid and subsisting and are in full force and effect.

2.9              Condition and Sufficiency of Assets. Except as set forth in
Schedule 2.9, the assets of the Corporation are maintained in good operating
condition and repair, and are adequate for the uses to which they are being put
and are sufficient for the continued conduct of the Corporation's business after
the Closing in substantially the same manner as conducted prior to the Closing.



 7 

 

 

2.10          Litigation and Compliance with Law.

(a)               There is no (i) material action, suit, claim, proceeding, or
investigation pending or, to the best of the Corporation’s knowledge, threatened
against or affecting the Corporation, at law or in equity, or before or by any
federal, state, municipal, or other governmental department, commission, board,
bureau, agency, or instrumentality, domestic or foreign; (ii) material
arbitration proceeding relating to the Corporation pending under collective
bargaining agreements or otherwise; or (iii) material governmental inquiry
pending or, to the best of the Corporation’s knowledge, threatened against or
affecting the Corporation (including, without limitation, any inquiry as to the
qualification of the Corporation to hold or receive any license or permit), and,
to the best of the Corporation’s knowledge, there is no reasonable basis for any
of the foregoing. The Corporation is not in default with respect to any
governmental order, writ, judgment, injunction, or decree known to or served
upon the Corporation by any court or of any federal, state, municipal or other
governmental department, commission, board, bureau, agency, or instrumentality,
domestic or foreign. There is no material action or suit by the Corporation
pending or threatened against others.

(b)               The Corporation has complied in all respects with all laws,
rules, regulations and orders applicable to its business, operations,
properties, assets, products, and services, and the Corporation has or will
acquire all necessary permits, licenses, and other authorizations required to
conduct its business as conducted and as proposed to be conducted, except to the
extent failure to comply or obtain any such permits, licenses or authorizations
will not have a Material Adverse Effect. Without limiting the generality of the
foregoing, (i) the Corporation is not engaged, nor, to the knowledge of the
Corporation, has any officer, director, partner, employee, or agent of the
Corporation engaged, in any act or practice which would constitute a violation
of the Foreign Corrupt Practices Act of 1977, or any rules or regulations
promulgated thereunder, and (ii) the Corporation has not violated in any
material respect any applicable statute, law, or regulation relating to
environmental or occupational health and safety, and to the best of the
Corporation’s knowledge, no material expenditures are or will be required to
comply with any such existing statute, law, or regulation. There is no existing
law, rule, regulation, or order, and the Corporation is not aware of any
proposed law, rule, regulation or order, whether federal or state, (excluding
product approvals from regulatory authorities required to offer its products for
human use) which would prohibit or materially restrict the Corporation from, or
otherwise materially adversely affect the Corporation in, conducting its
business in any jurisdiction in which it is now conducting business or in which
it proposes to conduct business.



 8 

 

 

2.11          Proprietary Information of Third Parties. No third party has
claimed or has reason to claim that any person employed by or affiliated with
the Corporation has (a) violated or may be violating to any material extent any
of the terms or conditions of his employment, non-competition, or non-disclosure
agreement with such third party, (b) disclosed or may be disclosing or utilized
or may be utilizing any trade secret or proprietary information or documentation
of such third party, or (c) interfered or may be interfering in the employment
relationship between such third party and any of its present or former
employees, or has requested information from the Corporation which suggests that
such a claim might be contemplated. To the best of the Corporation’s knowledge,
no person employed by or affiliated with the Corporation has improperly utilized
or proposes to improperly utilize any trade secret or any information or
documentation proprietary to any former employer, and to the best of the
Corporation’s knowledge, no person employed by or affiliated with the
Corporation has violated any confidential relationship which such person may
have had with any third party, in connection with the development, manufacture,
or sale of any product or proposed product or the development or sale of any
service or proposed service of the Corporation, and the Corporation has no
reason to believe there will be any such employment or violation. To the best of
the Corporation’s knowledge, neither the execution or delivery of this
Agreement, nor the Ancillary Agreements, the other related agreements and
documents executed in connection with the Closing hereunder, or the carrying on
of the business of the Corporation as officers, employees, or agents by any
officer, director or key employee of the Corporation, or the conduct or proposed
conduct of the business of the Corporation, will materially conflict with or
result in a material breach of the terms, conditions, or provisions of or
constitute a material default under any contract, covenant, or instrument under
which any such person is obligated.

2.12          Insurance. The Corporation carries insurance covering its
properties and business adequate and customary for the type and scope of its
properties and business.

2.13          Taxes. The Corporation has accurately prepared and timely filed
all federal, state, and other tax returns required by law to be filed by it, and
all taxes (including all withholding taxes) shown to be due and all additional
assessments have been paid or provisions made therefor. The Corporation knows of
no additional assessments or adjustments pending or threatened against the
Corporation for any period, nor of any basis for any such assessment or
adjustment. The Corporation has not elected pursuant to the Internal Revenue
Code of 1986, as amended (the “Code”), to be treated as a Subchapter S
corporation or a collapsible corporation pursuant to Section 1362 (a) or Section
341(f) of the Code, nor has it made any other elections pursuant to the Code
(other than elections that relate solely to methods of accounting, depreciation
or amortization) that would have a Material Adverse Effect.

2.14          Material Agreements. Except for those material contracts set forth
in Schedule 2.14 (the “Material Agreements”), the Corporation is not a party to
or otherwise bound by any written or oral contract or instrument or other
restriction which individually or in the aggregate is material to the business,
financial condition, operations, prospects, property, liabilities, or affairs of
the Corporation of any kind (contingent or otherwise). Except for the Material
Agreements, as set forth in Schedule 2.14, the Corporation is not a party to or
otherwise bound by any written or oral:

(a.)material contract that entitles any customer to a rebate or right of
set-off, or which varies in any material respect from the Corporation’s standard
form contracts;

(b.)contract or agreement which is not terminable on less than ninety (90) days’
notice without cost or other liability to the Corporation (except for contracts
which, in the aggregate, are not material to the business of the Corporation);



 9 

 

 

(c.)contract with any labor union (and, to the knowledge of the Corporation, no
organizational effort is being made with respect to any of its employees);

(d.)contract or other commitment with any supplier of goods or services
containing any provision permitting any party other than the Corporation to
renegotiate the price or other terms, or containing any pay-back or other
similar provision, upon the occurrence of a failure by the Corporation to meet
its obligations under the contract when due or the occurrence of any other
event;

(e.)contract for the future purchase of fixed assets or for the future purchase
of materials, supplies, or equipment in excess of its normal operating
requirements;

(f.)contract for the employment of any officer, employee, or other person
(whether of a legally binding nature or in the nature of informal
understandings) on a full-time or consulting basis which is otherwise not
disclosed, not terminable on notice without cost or other liability to the
Corporation, except normal severance arrangements and accrued vacation pay;

(g.)bonus, pension, profit-sharing, retirement, hospitalization, insurance,
stock purchase, stock option, or other plan, contract, or understanding pursuant
to which benefits are provided to any employee of the Corporation (other than
group insurance plans applicable to employees generally);

(h.)agreement or indenture relating to the borrowing of money or to the
mortgaging or pledging of, or otherwise placing a lien or security interest on,
any asset of the Corporation;

(i.)guaranty of any obligation for borrowed money or otherwise;

(j.)voting trust or agreement, shareholders agreement, pledge agreement,
buy-sell agreement, or first refusal or preemptive rights agreement relating to
any securities of the Corporation;

(k.)agreement, or group of related agreements with the same party or any group
of affiliated parties, under which the Corporation has advanced or agreed to
advance money or has agreed to lease any property as lessee or lessor;

(l.)agreement or obligation (contingent or otherwise) to issue, sell, or
otherwise distribute or to repurchase or otherwise acquire or retire any share
of its capital stock or any of its other equity securities;

(m.)assignment, license, or other agreement with respect to any form of
intangible property involving, in the aggregate, more than $50,000.00 in
payments;

(n.)agreement under which it has granted any Person any registration rights,

(o.)agreement under which it has limited or restricted its right to compete with
any Person in any material respect;

(p.)other contract or group of related contracts with the same party involving
more than $50,000.00, which contract or group of contracts is not terminable by
the Corporation without penalty upon notice of thirty (30) days or less.



 10 

 

 



2.15          Except as set forth in Schedule 2.15, the Corporation has in all
material respects performed all the obligations required to be performed by them
to date, has received no notice of default and are not in default (with due
notice or lapse of time or both) under any material lease, agreement, or
contract now in effect to which the Corporation is a party or by which it or its
property may be bound. The Corporation has no present expectation or intention
of not fully performing all its obligations under each such material lease,
contract, or other agreement, and the Corporation has no knowledge of any breach
or anticipated breach by the other party to any material contract or commitment
to which the Corporation is a party. The Corporation is in full compliance with
all of the terms and provisions of its Articles and Bylaws.

2.16          Intellectual Property Assets. Set forth in Schedule 2.16 is a list
of all patents, patent rights, patent applications, trademarks, trademark
applications, service marks, service mark applications, trade names, and
copyrights, and all applications for such which are in the process of being
prepared on behalf of, owned by, or registered in the name of the Corporation,
or of which the Corporation is a licensor or licensee or in which the
Corporation has any right, title or interest. The Corporation owns or possesses
adequate licenses or other rights to use all patents, patent applications,
trademarks, trademark applications, service marks, service mark applications,
trade names, copyrights, manufacturing processes, formulae, trade secrets, and
know how (collectively, “Intellectual Property”) necessary or material to the
conduct of its business as conducted, without any conflict with or infringement
of the rights of others, and as proposed to be conducted, and no claim is
pending or, to the best of the Corporation’s knowledge, threatened to the effect
that the operations of the Corporation infringe upon or conflict with the
asserted rights of any other Person under any Intellectual Property, and, to the
best of the Corporation’s knowledge, there is no basis for any such claim
(whether or not pending or threatened). Except as disclosed in Schedule 2.16, no
claim is pending or, to the best of the Corporation’s knowledge, threatened to
the effect that any such Intellectual Property owned or licensed by the
Corporation, or which the Corporation otherwise has the right to use, is invalid
or unenforceable by the Corporation, and, to the best of the Corporation’s
knowledge, there is no basis for any such claim (whether or not pending or
threatened). To the best of the Corporation’s knowledge, all material technical
information developed by and belonging to the Corporation which has not been
patented has been kept confidential. The Corporation has not granted or assigned
to any other person or entity any right to manufacture, have manufactured, or
assemble the products or proposed products or to provide the services or
proposed services of the Corporation. Except as set forth in Schedule 2.16, the
Corporation has no material obligation to compensate any Person for the use of
any Intellectual Property nor has the Corporation granted to any Person any
license or other rights to use in any manner any Intellectual Property of the
Corporation.



 11 

 

 

2.17          Investments in Other Persons. The Corporation has not made any
loan or advance to any Person which is outstanding on the date of this
Agreement, nor does the Corporation own any capital stock or assets comprising
the business of, obligations of, or any interest in, any Person except as
disclosed in Schedule 2.17.

2.18          Assumptions, Guaranties, etc. of Indebtedness of Other Persons.
The Corporation has not assumed, guaranteed, endorsed, or otherwise become
directly or contingently liable for any material amount of indebtedness of any
other Person for (including, without limitation, liability by way of agreement,
contingent or otherwise, to purchase, to provide funds for payment, to supply
funds to, or otherwise invest in the debtor, or otherwise to assure the creditor
against loss), except for guaranties by endorsement of negotiable instruments
for deposit or collection in the ordinary course of business.

2.19          Governmental Approvals. Apart from any regulatory approval which
may be necessary or required in connection with the Corporation’s Intellectual
Property, no authorization, consent, approval, license, filing, or registration
with any court or governmental department, commission, board, bureau, agency, or
instrumentality, domestic or foreign, is or will be necessary for the valid
execution, delivery, and performance by the Corporation of this Agreement or the
Ancillary Agreements, the issuance, sale and delivery of the Shares, other than
filings pursuant to federal and state securities laws (all of which filings have
been made or will be made by the Corporation) in connection with the sale of the
Shares.

2.20          Disclosure. The Corporation’s representations in this Agreement
(including the Schedules and Exhibits to this Agreement) do not contain any
untrue statement of a material fact or omit a material fact necessary to make
the statements contained herein or therein, taken as a whole, not misleading.

2.21          Offering of the Shares. Neither the Corporation nor any Person
acting on its behalf has taken or will take any other action (including, without
limitation, any offer, issuance, or sale of any security of the Corporation
under circumstances which might require the integration of such security with
Shares under the Securities Act or the rules and regulations of the Securities
and Exchange Commission thereunder), in either case so as to subject the
offering, issuance, or sale of the Shares to the registration provisions of the
Securities Act.

2.22          No Brokers or Finders. Except as disclosed, no person has or will
have, as a result of the transactions contemplated by this Agreement, any right,
interest, or valid claim against or upon the Corporation for any commission,
fee, or other compensation as a finder or broker arising out of the transactions
contemplated by this Agreement.

2.23          Officers. The Corporation has made available a list of the names
of the officers of the Corporation, together with the title or job
classification of each such person and the total base compensation anticipated
to be paid to each such person by the Corporation during the current fiscal
year, not including bonuses or benefits which the Corporation is not obligated
to pay. Except as disclosed on Schedule 2.23, none of such persons has an
employment agreement or understanding, whether oral or written, with the
Corporation which is not terminable on notice by the Corporation without cost or
other liability to the Corporation, including without limitation, any agreement
with respect to the acceleration of vesting of any capital stock or options to
acquire capital stock of the Corporation.



 12 

 

 

2.24          Transactions with Affiliates. There are no loans, leases, royalty
agreements, or other continuing transactions between the Corporation and any
Person owning five percent (5%) or more of any class of capital stock or other
entity controlled by any such Person or a member of any such Person’s family.
Only Series A investors have a royalty agreement.

2.25          Employees. Each of the former and current officers and employees
of the Corporation has executed or will execute a corporate protection
agreement, or similar agreement containing provisions of confidentiality (each a
“Corporation Protection Agreement”), and such Corporate Protection Agreement are
in full force and effect. No officer or key employee of the Corporation has
advised the Corporation in writing that he intends to terminate employment with
the Corporation. To the best of the Corporation’s knowledge, the Corporation has
complied in all material respects with all applicable laws relating to the
employment of labor, including provisions relating to wages, hours, equal
opportunity, collective bargaining, and the payment of Social Security and other
taxes, and with the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

2.26          ERISA. No employee benefit plan established or maintained, or to
which contributions have been made, by the Corporation, which is subject to Part
3 of Subtitle B of Title I of ERISA had an accumulated funding deficiency (as
such term is defined in Section 302 of ERISA) as of the last day of the most
recent fiscal year of such plan ended prior to the date hereof, and no material
liability to the Pension Benefit Guaranty Corporation has been incurred with
respect to any such plan by the Corporation.

2.27          Labor Relations. No labor union or any representative thereof has
made any attempt to organize or represent employees of the Corporation and there
are no pending unfair labor practice charges, material grievance proceedings, or
adverse decisions of a Trial Examiner of the National Labor Relations Board
against the Corporation.

2.28          Books and Records. The books of account, ledgers, order books,
records, and documents of the Corporation accurately reflect all material
information relating to the business of the Corporation that is appropriate to
be reflected therein in all material respects

2.29          Survival. All terms, provisions and covenants found in any
employment agreement entered into by the Corporation with any officer of the
Corporation, including, without limitation, Anthony Dolisi, as disclosed on
Schedule 2.23, shall survive the Closing of the transaction subject of this
Agreement and shall remain in full force and effect.

Article III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Purchaser represents and warrants to Seller that the following statements are
true and correct as of the date hereof.

3.1              Authorization of Purchaser. Purchaser has the requisite legal
capacity to execute and deliver this Agreement and each Ancillary Agreement to
which it is a party, and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance by the Purchaser of this
Agreement and each of the Ancillary Documents to which it is a party have been
duly authorized by all necessary action on the part of the Purchaser.

 



 13 

 

 

3.2              Conflicts; Consent of Third parties. Neither the execution and
the delivery by Purchaser of this Agreement or the Ancillary Agreements to which
it is a party, nor the consummation of the transactions contemplated hereby and
thereby on the part of Purchaser violate, result in the breach or termination
of, or constitute a default under, result in an acceleration of, or create in
any party the right to accelerate, terminate, modify or cancel, any contract to
which Purchaser is a party or by which Purchaser or its properties or assets are
bound.

 

3.3              No Proceedings. No suit, action or other proceeding is pending
before any Governmental Body seeking to restrain or prohibit Purchaser from
entering into this Agreement or to prohibit the Closing or the performance of
any other obligation hereunder.

 

3.4              Accredited Investor Status. Purchaser (a) understands and
acknowledges that the Shares have not been registered under the Securities Act,
or under applicable state securities Laws (“Blue Sky Laws”), in reliance upon
exemptions contained in the Securities Act and Blue Sky Laws and any applicable
regulations promulgated thereunder or interpretations thereof, and cannot be
offered for sale, sold or otherwise transferred unless, among other things, such
securities subsequently are so registered or qualify for exemption from
registration under the Securities Act and Blue Sky Laws; (b) represents,
understands and acknowledges that the Shares are being acquired under this
Agreement in good faith solely for its own account, for investment and not with
a view toward resale or other distribution in violation of the Securities Act or
Blue Sky Laws, and that such securities will not be offered for sale, sold or
otherwise transferred without either registration or exemption from registration
under the Securities Act and Blue Sky Laws.

 

Article IV
CONDITIONS PRECEDENT TO CLOSING

The closing of the sale of the Shares contemplated by this Agreement will be
subject to the satisfaction of the following conditions precedent (the
“Conditions Precedent”), any of which may be waived by Purchaser, in whole or in
part:

 

4.1              The representations and warranties of the Corporation set forth
in this Agreement shall be true and correct on and as of the Closing Date.

4.2              All of the covenants and obligations that Seller is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing,
and each of these covenants and obligations, shall have been duly performed and
complied with in all material respects.

4.3              The holders of the Corporation’s Series A Preferred Stock (the
“Preferred A Holders”) and the holders of the Corporation’s common stock shall
have executed and delivered to and in favor of the Corporation and the Purchaser
any and all consents to, and waivers in respect of, the Transaction, as mandated
by the (i) Certificate of Incorporation (as amended and restated), (ii) the
Series A Convertible Preferred Stock Purchase Agreement between the Corporation
and the Preferred A Holders dated August 29, 2018 (the “Preferred A SPA”), and
(iii) the August 29, 2018 Investor Rights Agreement between the Corporation, the
Preferred A Holders, and the holders of the Corporation’s issued and outstanding
common stock (the “Rights Agreement”), such consent to include, inter alia, (x)
consent to the composition of the Board (as that term is hereinafter defined),
(y) consent to the issuance of the Shares to the Purchaser, and (z) a waiver of
the preemptive purchase rights set forth in the Rights Agreement.



 14 

 

 

4.4              Each of the Purchaser and the Corporation shall be satisfied,
in its sole discretion, with the results of its due diligence investigations in
respect of the Transaction.

4.5              The boards of directors of each of the Purchaser and the
Corporation shall have approved the Transaction.

Article V
CLOSING DELIVERABLEs

At the Closing, Seller shall have delivered to Purchaser each of the following
items:

 

5.1              Articles. A true and correct copy of the Second Amended and
Restated Articles of Incorporation of the Corporation which were filed with the
Secretary of State of the State of Delaware in substantially the same form as
attached hereto as Exhibit A.

5.2              Officer’s Certificate. A certificate of an executive officer of
the Corporation certifying (i) to be true and correct copies of the
organizational documents of the Corporation, (ii) to be a true and correct copy
of the resolutions of the Corporation approving the transactions contemplated by
this Agreement, and (iii) as to the names and signatures of the officers of the
Corporation authorized to sign the Ancillary Documents to which the Corporation
is a party.

5.3              Share Certificate. A certificate evidencing Purchaser’s
ownership of fifty one percent (51%) of the authorized and issued shares of the
Corporation.

5.4              Investor Rights Agreement. A copy of the Amended and Restated
Investor Rights Agreement of the Corporation, in the form attached hereto as
Exhibit D (the “Investor Rights Agreement”), duly executed by Seller.

5.5              Consents. All material authorizations, consents, waivers and
approvals required to be obtained from any governmental or regulatory authority
and/or from contractual counter-parties of the Corporation in connection with
the performance of this Agreement shall have been obtained.

5.6              Good Standing. Certificates of good standing as of a recent
date with respect to the Corporation issued by the Secretary of State or similar
authority of the jurisdiction in which the Corporation is incorporated or formed
and for each other state or jurisdiction in which the Corporation is qualified
to do business as a foreign corporation.

 15 

 



At the Closing, Purchaser shall have delivered to Seller each of the following
items:

5.7              Payment of Purchase Price. Purchaser shall have delivered to
the Corporation the full purchase price for all of the Shares to be purchased by
them in accordance with the provisions of Section 1.2 hereof.

5.8              Consents. All material authorizations, consents, waivers and
approvals required to be obtained from any governmental or regulatory authority
and/or from contractual counter-parties of the Purchaser in connection with the
performance of this Agreement shall have been obtained.

5.9              Note. A copy of the Note, duly executed by Purchaser, with the
original to be sent via courier for delivery within 2 business days of the
Closing Date.

5.10          Pledge Agreement. A copy of the Pledge Agreement, duly executed by
Purchaser.

5.11          Investor Rights Agreement. A copy of the Investor Rights
Agreement, duly executed by Purchaser.

 

Article VI
COVENANTS OF THE CORPORATION AND PURCHASER

6.1              Board Membership & Executive Management Participation. The
Composition of the Corporation’s Board of Directors following Closing is set
forth in Section 1.2 of the Investor Rights Agreement. It is further understood
and agreed that Anthony Dolisi shall serve as an “observer” of the Purchaser’s
Board of Directors

6.2              Expenses. Regardless of whether any or all of the transactions
contemplated by this Agreement are consummated, and except as otherwise
expressly provided herein, Purchaser and Seller shall each bear their respective
direct and indirect expenses incurred in connection with the negotiation and
preparation of this Agreement and the consummation of the transactions
contemplated hereby, including legal, accounting, brokerage and other fees and
expenses.

6.3              The parties acknowledge and agree that if Joseph Moscato ceases
to be the President or Chief Executive Officer of the Purchaser, then the
Corporation, in its sole discretion, has the right to decline to accept any
Incremental Payments due and payable after the effective date of such cessation
and thereafter decline to sell any further Shares to the Purchaser 

Article VII
COVENANTS OF THE CORPORATION

7.1              The Corporation covenants and agrees that so long as Purchaser
owns any of the Shares:



 16 

 

 

(a)               The representations and warranties of Seller set forth in this
Agreement shall be true and correct in all material respects as of the date of
the Closing Date.

(b)               Seller shall have performed and complied in all material
respects with all agreements, covenants, obligations and conditions required by
this Agreement to be performed or complied with by Seller on or prior to the
Closing Date.

(c)               Seller shall have caused to be delivered to Purchaser a
certificate executed by a duly authorized officer of Seller certifying that each
of the conditions set forth in Sections 7.1(a) and (b) has been satisfied.

(d)               Corporate Existence. The Corporation shall maintain its
corporate existence, rights, and franchises in full force and effect.

(e)               Use of Proceeds. The Corporation shall use the proceeds from
the sale of the Shares at the Closing for general working capital purposes.
Notwithstanding the foregoing, the Milestone Payment shall be applied solely in
support of the “soft” commercial launch of the Corporation product Excellagen®
(the Corporation’s proprietary FDA-approved syringe-based flowable topical gel
that promotes the healing process for the treatment of dermal wounds).

(f)                Intentionally left blank.

(g)               Required Insurance Coverage. The Corporation shall acquire and
maintain insurance coverage as to its properties and business, insurance against
such casualties and contingencies and of such types and in such amounts as is
customary for companies similarly situated, of similar size, scope and financial
condition, which insurance shall be deemed by the Corporation to be sufficient.
If requested by Purchaser, the Corporation will add one designee as a notice
party for any such policies and shall request that the issuer of such policies
provide such designee with Ten (10) days’ notice before such policies are
terminated (for failure to pay premiums or otherwise) or assigned or before any
change is made in the beneficiary thereof. Within Thirty (30) days after the
date of this Agreement, the Corporation will bind Directors and Officers
liability with a carrier and in an amount reasonably satisfactory to the
Designated Director and the Generex Director (as defined in the Amended and
Restated Shareholder Agreement). In addition, the Corporation shall obtain
corporation protection agreements from all future officers and key employees of,
and consultants to, the Corporation. The Corporation shall also obtain a
Confidentiality Agreement from all other future employees who will have access
to confidential information of the Corporation upon their employment by the
Corporation.

(h)               Compliance with Laws. The Corporation shall comply with all
applicable laws, rules, regulations, and orders, noncompliance with which could
materially adversely affect its business, prospects, financial condition, or
results of operations.

(i)                 Keeping of Records and Books of Account. The Corporation
shall keep adequate records and books of account, in which entries will be made
in accordance with GAAP, reflecting all material financial transactions of the
Corporation, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts, and other
purposes in connection with its business shall be made.



 17 

 

 

(j)                 Change in Nature of Business. The Corporation shall not make
any material change in the nature of its business without the approval of its
Board of Directors.

(k)               Financial Statements of Corporation: The Corporation covenants
and agrees to deliver to the Purchaser, within sixty (60) calendar days of the
Closing Date (the “Delivery Date”) the financial statements of the Corporation
mandated by Regulation S-X (17 C.F.R. Part 210) audited by a PCAOB auditor (the
“Financial Statements”) so as to facilitate consolidation of such financial
statements with those of the Purchaser. In the event that the Financial
Statements are not delivered to the Purchaser on or before the Delivery Date,
the Purchaser shall be entitled, in its sole discretion, to rescind the
Transaction, in which event (i) the Milestone Payment and any Guaranteed
Payments and Incremental Payments made prior to such rescission will be
forthwith due and repayable by the Corporation to the Purchaser.

Article VIII
Indemnification

8.1              Seller’s Indemnification Obligations. Subject to the provisions
of this Section 8.1, after the Closing, Seller shall reimburse, indemnify and
hold harmless the Purchaser and its affiliates and their respective officers,
directors, managers, shareholders, members, partners, employees, agents,
affiliates, attorneys and representatives (collectively, “Purchaser Indemnified
Parties”) from, against and in respect of all actions, suits, proceedings,
hearings, investigations, charges, complaints, claims, demands, injunctions,
judgments, orders, decrees, rulings, damages, dues, penalties, fines, costs,
liabilities, obligations, taxes, liens, losses, expenses, payments and fees,
including court costs and reasonable attorneys’ fees and expenses (the “Adverse
Consequences”) that may be incurred by or imposed on any Buyer Indemnified Party
that result from, relate to or arise out of:

(i)                 any breach or inaccuracy of a representation or warranty
made by Seller in this Agreement or any Ancillary Document; and

(ii)              any breach by Seller of, or failure by Seller to perform, any
of Seller’s covenants, agreements or obligations in this Agreement.

8.2              Purchaser’s Indemnification Obligations. Subject to the
provisions of this Section 8.2, after the Closing, Purchaser agrees to defend,
reimburse, indemnify and hold harmless the Seller from, against and in respect
of any Adverse Consequences that may be incurred or suffered by or imposed on
Seller that result from, or relate to, or arise out of:

(a)               any breach or inaccuracy of a representation or warranty made
by Purchaser in this Agreement or any Ancillary Document; and

(b)               any breach by Purchaser of, or failure by Purchaser to
perform, any of Purchaser’s covenants, agreements or obligations in this
Agreement or any Ancillary Document.

8.3              Indemnification Procedure.

(a)               A party entitled, or seeking to assert rights, to
indemnification under this Section 8.3 (an “Indemnified Party”) shall give
written notification (a “Claim Notice”) to the party from whom indemnification
is sought (an “Indemnifying Party”) which contains (i) a description and the
amount (the “Claimed Amount”), if then known, of any Adverse Consequences
incurred, or reasonably expected to be incurred, by the Indemnified Party and
(ii) a statement that the Indemnified Party is entitled to indemnification under
this Section 8.3 for such Adverse Consequences and a reasonable explanation of
the basis therefor.



 18 

 

 

(b)               Following receipt of a Claim Notice from the Indemnified
Party, the Indemnifying Party shall have thirty (30) days in which to make such
investigation of the claim as the Indemnifying Party deems necessary or
desirable. For the purposes of such investigation, the Indemnified Party agrees
to make available to the Indemnifying Party and/or its authorized
representative(s) the information relied upon by the Indemnified Party to
substantiate the claim. Within such thirty (30) days after delivery of a Claim
Notice, the Indemnifying Party shall deliver to the Indemnified Party a written
response (the “Response”) in which the Indemnifying Party shall either: (i)
agree that the Indemnified Party is entitled to receive all of the Claimed
Amount or (ii) dispute that the Indemnified Party is entitled to receive any or
all of the Claimed Amount and the basis for such dispute (in such an event, the
Response shall be referred to as an “Objection Notice”). If no Response is
delivered by the Indemnifying Party to the Indemnified Party within such thirty
(30) day period, the Indemnifying Party shall be deemed to have agreed that an
amount equal to the entire Claimed Amount shall be payable to the Indemnified
Party, and such Claimed Amount shall be promptly paid to the Indemnified Party.

(c)               In the event that the parties are unable to agree on whether
Adverse Consequences exist or on the amount of such Adverse Consequences within
the thirty (30) day period after delivery of an Objection Notice, either the
Indemnified Party or the Indemnifying Party may (but are not required to do so)
petition or file an action in a court of competent jurisdiction for resolution
of such dispute.

8.4              Limitations on Indemnification Obligations. Notwithstanding any
other provision in this Agreement to the contrary the maximum aggregate
liability of each party for indemnification claims made pursuant to Article VIII
shall in no event exceed an amount equal to the Purchase Price (the
“Indemnification Cap”).

 

Article IX
MISCELLANEOUS

9.1              Expenses. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, or the Shareholders Agreement,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs, and
necessary disbursements in addition to any other relief to which such party may
be entitled.

9.2              Survival of Representations and Warranties and Agreements. All
representations and warranties made herein or in any agreement, certificate, or
instrument delivered to Purchaser or Seller pursuant to or in connection with
this Agreement shall survive the execution and delivery of this Agreement, the
Ancillary Agreements, the issuance, sale, and delivery of the Shares, and shall
terminate on the one-year anniversary of the final payment due under this
Agreement.



 19 

 

 

9.3              Brokerage. Each party hereto will indemnify and hold harmless
the others against and in respect of any claim for brokerage or other
commissions relative to this Agreement or to the transactions contemplated
hereby, based in any way on agreements, arrangements, or understandings made or
claimed to have been made by such party with any third party.

9.4              Parties in Interest. All representations, covenants, and
agreements contained in this Agreement by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto whether so expressed or not. Without limiting the
generality of the foregoing, all representations, covenants, and agreements
benefiting the Investor, unless otherwise herein or therein provided, shall
inure to the benefit of any and all subsequent holders from time to time of
Shares and all such holders shall be bound by all of the obligations of
Purchaser hereunder and under the terms of the Shares.

9.5              Notices. All notices, requests, consents, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, on the date of transmittal of services via e-mail or
telecopy to the party to whom notice is to be given (with a confirming copy
delivered within 24 hours thereafter), or on the third day after mailing if
mailed to the party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid, or overnight mail via a nationally
recognized courier providing a receipt for delivery and properly addressed as
set forth below:

Corporation:

Olaregen Therapeutix Inc.

2nd Floor 1001 Avenues of Americas, New York, New York 10018

Attn: Anthony J. Dolisi

CEO & President

 

With copy to:

Stuart L. Melnick, Esq.

Law Offices Stuart L. Melnick, LLC

60 East 42nd Street, Suite 4600

New York, NY 10165

stuart@melnick-law.com

Purchaser:

Generex Biotechnology Corporation

10102 USA Today Way

Miramar, Florida 33025

Attn: General Counsel

 

With copy to:

Gary Miller, Esq.
Eckert Seamans Cherin & Mellott, LLC

Two Liberty Place

50 S. 16th Street, 22nd Floor

Philadelphia, PA 19102

gmiller@eckertseamans.com

 

(a)               Any party may change its address for purposes of this
paragraph by giving notice of the new address to each of the other parties in
the manner set forth above.

9.6              Confidentiality. The parties acknowledge being bound by a
reciprocal confidential disclosure agreement made September 13, 2018 (the
“CDA”), the terms of which are incorporated hereby by reference. The parties
hereby acknowledge and agree that, notwithstanding anything to the contrary set
forth in the CDA, all press releases and other public announcements relating to
this Agreement or the transactions contemplated hereby will be agreed upon by
both parties acting reasonably.



 20 

 

 

9.7              Governing Law; Venue. This Agreement shall be governed by the
Laws of the State of New York without giving effect to any choice of law or
conflict of law provision or rule. All Actions arising out of or relating to
this Agreement shall be heard and determined in any state or federal court
sitting in the State of New York, County of New York. Each of the parties to
this Agreement irrevocably submits to the exclusive jurisdiction of the state
courts of New York and to the jurisdiction of the United States District Court
for the Southern District of New York for the purpose of any Action arising out
of or relating to this Agreement.

9.8              Intentionally left blank

9.9              Entire Agreement. This Agreement, including the Exhibits,
Schedules, and Ancillary Agreements annexed hereto, constitutes the sole and
entire agreement of the parties with respect to the subject matter hereof. All
Exhibits, Schedules and Ancillary Agreements annexed hereto are hereby
incorporated herein by reference.

9.10          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

9.11          Amendments and Waivers. This Agreement may be amended or modified,
and provisions hereof may be waived, with the written consent of the Corporation
and the holders of at least two-thirds of the outstanding shares of Common Stock
issued or issuable upon conversion of the Shares. Any such amendment,
modification, or waiver shall be binding on all parties, including those not
signing such amendment, modification, or waiver, and such consent may be given
or withheld for any reason or for no reason.

9.12          Severability. If any provision of this Agreement shall be declared
void or unenforceable by any judicial or administrative authority, the validity
of any other provision and of the entire Agreement shall not be affected
thereby.

9.13          Titles and Subtitles. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting any term or provision of this Agreement.

9.14          Definition of “Person.” As used in this Agreement, the term
“Person” shall mean an individual, corporation, trust, partnership, limited
liability corporation or partnership, joint venture, unincorporated
organization, governmental authority or any agency or political subdivision
thereof, or other entity.

 

 

SIGNATURE PAGE TO FOLLOW

 21 

 

IN WITNESS WHEREOF, the Corporation and Purchaser have executed this Stock
Purchase Agreement as of the date first above written.

 

OLAREGEN THERAPEUTIX INC.

a Delaware corporation

 

 

 

By: ______________________________

Anthony J. Dolisi

Chief Executive Officer and Chairman

GENEREX BIOTECHNOLOGY

CORPORATION

a Delaware Corporation

 

 

By: ______________________________

Joseph Moscato

President & Chief Executive Officer

 

 22 

 

EXHIBITS

 

TABLE OF CONTENTS

 

 

EXHIBIT A Second Amended and Restated Articles of Incorporation

 

EXHIBIT B The Note

 

EXHIBIT C The Pledge

 

 

EXHIBIT D Amended and Restated Investor Rights Agreement

 

SCHEDULE 2.4 Capitalization

 

SCHEDULE 2.5 Financial Statements

 

SCHEDULE 2.7 Absence of Certain Changes, Events and Conditions


SCHEDULE 2.8 Title to Assets

 

SCHEDULE 2.9 Condition and Sufficiency of Assets

 

SCHEDULE 2.14 Material Agreements

 

SCHEDULE 2.15 No Defaults

 

SCHEDULE 2.16 Intellectual Property

 

SCHEDULE 2.17 Investments in Other Persons

 

SCHEDULE 2.23 Officers

 

 



 23 

 

 

